Exhibit 10.2

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is dated as of February 14,
2017, between Agenus Inc., a Delaware corporation (the “Company”), and Incyte
Corporation, a Delaware corporation (the “Purchaser”).

WHEREAS, the Company, the Company’s wholly-owned subsidiary, Agenus Switzerland
Inc., and Incyte Europe SARL, a Swiss limited liability company (a société à
responsabilité limitée) and an affiliate of the Purchaser, entered into that
certain First Amendment to License, Development and Commercialization Agreement
dated as of the date hereof (the “Amendment to Collaboration Agreement”); and

WHEREAS, in connection with the execution of the Amendment to Collaboration
Agreement, the Company desires to sell to Purchaser, and Purchaser desires to
purchase from the Company, shares of Common Stock of the Company in the amount
and upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

ARTICLE I.

DEFINITIONS

1.1        Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act. 

“Amendment to Collaboration Agreement” has the meaning ascribed to such term in
the preamble.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

“Closing Date” means the date hereof.

“Commission” means the United States Securities and Exchange Commission.







--------------------------------------------------------------------------------

 



“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Company Counsel” means Ropes & Gray LLP, with offices located at Prudential
Tower, 800 Boylston Street, Boston, MA 02199.

“Disclosure Schedules” means the schedules attached to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“GAAP” has the meaning ascribed to such term in Section 3.1(g).

“IFRS” has the meaning ascribed to such term in Section 3.1(g).

“Intellectual Property” means patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade dress, trade secrets,
inventions and discoveries and invention disclosures whether or not patented,
copyrights in both published and unpublished works, including without limitation
all compilations, data bases and computer programs, materials and other
documentation, licenses, internet domain names and other intellectual property
rights and similar rights.

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Lock-Up Period” has the meaning assigned to such term in Section 5.1(a).

“Material Adverse Effect” means any (i) material adverse effect on the legality,
validity or enforceability of this Agreement, (ii) material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole, or (iii) material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement.

“Nasdaq” means the NASDAQ Capital Market (or any successor thereto).

“Party” means any party to this Agreement.







--------------------------------------------------------------------------------

 



“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Purchase Price” has the meaning ascribed to such term in Section 2.1.

“Registration Statement” means the registration statement on Form S-3 (or any
successor form related to secondary offerings) required to be filed hereunder as
contemplated by Article 4, including the prospectus, amendments and supplements
to such registration statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” has the meaning ascribed to such term in Section 3.1(g).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” has the meaning ascribed to such term in Section 2.1.

“Subsidiary” means the Company’s wholly-owned subsidiaries, as set forth on
Schedule 1.1.

“Sullivan & Cromwell” means Sullivan & Cromwell LLP, with offices located at 125
Broad St, New York, NY 10004.

“Trading Day” means a day on which Nasdaq is open for trading.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, NY 11219 and a facsimile number of (718) 236-4588, and any successor
transfer agent of the Company.

ARTICLE II.

PURCHASE AND SALE

2.1        Purchase and Sale of Shares; Closing.  Subject to the terms and
conditions of this Agreement, the Company agrees to sell to Purchaser at the
Closing, and Purchaser agrees to purchase from the Company at the Closing,
10,000,000 shares of Common Stock (the “Shares”), at a price per share of $6.00
(the “Purchase Price”).  Subject to the satisfaction or waiver of the covenants
and conditions set forth in Sections 2.3 and 2.4, the Closing shall occur on the
date hereof at the offices of Sullivan & Cromwell or such other location as the
parties shall mutually agree.







--------------------------------------------------------------------------------

 



2.2        Condition Precedent.  The obligation of the Company and Purchaser to
enter into this Agreement is subject to the Company and Purchaser having
executed and delivered the Amendment to Collaboration Agreement on or prior to
the date hereof.

2.3        Deliveries at Closing.  At the Closing, subject to the terms and
conditions of this Agreement:

(a)        the Company shall deliver to Purchaser a copy of the irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to deliver the
Shares to Purchaser on an expedited basis via The Depository Trust Company’s
Deposit and Withdrawal at Custodian system;

(b)        Company Counsel shall deliver to Purchaser a legal opinion,
substantially in the form of Exhibit A attached hereto; and

(c)        Purchaser shall pay to the Company, by wire transfer of immediately
available funds to an account or accounts designated by the Company, the
Purchase Price.

2.4        Closing Conditions. 

(a)        The obligation of the Company to sell the Shares to Purchaser at the
Closing is subject to the following conditions being met or waived in writing by
the Company:

(i)       the representations and warranties of Purchaser contained in Section
3.2 shall be true and correct as of the date hereof;

(ii)      Purchaser shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by Purchaser on or before the Closing;

(iii)     the Amendment to Collaboration Agreement shall continue to be in full
force and effect; and

(iv)     Purchaser shall have delivered the Purchase Price.

(b)        The obligation of Purchaser to purchase the Shares at the Closing is
subject to the following conditions being met or waived in writing by the
Purchaser:

(i)       the representations and warranties of the Company contained in Section
3.1 shall be true and correct as of the date hereof;

(ii)      the Company shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Company on or before the
Closing;







--------------------------------------------------------------------------------

 



(iii)     the Company shall deliver to Purchaser a certificate executed by an
authorized officer of the Company confirming the conditions set forth in
Sections 2.4(b)(i) and (ii) have been duly satisfied;

(iv)     the Amendment to Collaboration Agreement shall continue to be in full
force and effect;

(v)      the Company shall have delivered the item set forth in Section 2.3(a)
of this Agreement;

(vi)     Company Counsel shall have delivered the item set forth in Section
2.3(b) of this Agreement; and

(vii)    there shall be no Material Adverse Effect with respect to the Company
existing as of the Closing.

2.5        Effect of Waiver of Condition to Closing. In the event that, as of
the Closing, Purchaser expressly waives in writing the condition regarding a
Material Adverse Effect set forth in Section 2.4 of this Agreement, Purchaser
shall be deemed to have waived any right of recourse against the Company for,
and agreed not to sue the Company in respect of, any and all events or
inaccuracies in any representations or warranties of the Company (a) that, as of
the Closing, have caused or would reasonably be expected to cause such Material
Adverse Effect and (b) of which Purchaser had notice in writing from the Company
at least two (2) business days prior to the Closing.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1        Representations and Warranties of the Company.  Except as set forth
in the Disclosure Schedules, the Company hereby represents and warrants to
Purchaser as of the date hereof (unless specifically made as of another date, in
which case as of such other date) as follows:

(a)        Capitalization.  The capitalization of the Company as of September
30, 2016 is as set forth on Schedule 3.1(a).  Except as disclosed on Schedule
3.1(a), the Company has not issued any capital stock since September 30, 2016,
 other than pursuant to the exercise of stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans, the issuance of shares of Common
Stock pursuant to the Company’s at-the-market sales agreement and pursuant to
the conversion and/or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement.  Except as disclosed on Schedule 3.1(a) and as a result of the
purchase and sale of the Shares, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  The
issuance and sale







--------------------------------------------------------------------------------

 



of the Shares will not obligate the Company to issue shares of Common Stock or
other securities to any Person and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Shares.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

(b)        Litigation.  There are no actions, suits, proceedings or, to
the knowledge of the Company, any investigations, pending or currently
threatened against the Company that questions the validity of this Agreement or
the issuance of the Shares contemplated hereby or would, if there were an
unfavorable decision, have or could reasonably be expected to result in a
Material Adverse Effect on the Company.  As of the date hereof, there is no
other material action, suit, or proceeding pending or, to the knowledge of the
Company, currently threatened in writing against the Company.  As of the date
hereof, there are no material outstanding consents, orders, decrees or judgments
of any governmental entity naming the Company.  Neither the Company, nor, to the
knowledge of the Company, any director or officer thereof, is or has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

(c)        Organization and Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and carry on its business as now conducted.  The Company
is duly qualified and is in good standing as a foreign corporation in each
jurisdiction in which the properties owned, leased or operated, or the business
conducted, by it requires such qualification except where the failure to be so
qualified or in good standing, individually or in the aggregate, would not have
a Material Adverse Effect. 

(d)        Authorization.  All corporate actions on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and for the issuance of the Shares have been
taken.  The Company has the requisite corporate power to enter into this
Agreement and to carry out and perform its obligations hereunder.  This
Agreement has been duly authorized, executed and delivered by the Company and,
upon due execution and delivery by Purchaser, will be a valid and binding
agreement of the Company, except as enforceability may be limited by bankruptcy,







--------------------------------------------------------------------------------

 



insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

(e)        Subsidiaries.  All of the issued and outstanding shares of capital
stock of each Subsidiary are, where applicable, validly issued, fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.  Other than the Subsidiaries and as otherwise set forth on
Schedule 3.1(e), the Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. 
Except as disclosed in the SEC Reports, the Company is not a participant in any
material joint venture, partnership or similar arrangement.

(f)        No Conflict With Other Instruments.  Neither the execution, delivery
nor performance of this Agreement, nor the issuance of the Shares contemplated
hereby will result in (i) any violation of, be in conflict with, cause any
acceleration or any increased payments under, or constitute a default under,
with or without the passage of time or the giving of notice: (a) any provision
of the Company’s certificate of incorporation or bylaws; (b) any provision of
any judgment, decree or order to which the Company is a party or by which it is
bound; (c) any law, rule or regulation applicable to the Company; or  (d) any
note, mortgage, material contract, material agreement, license, waiver,
exemption, order or permit; or (ii) the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company is a party or by which it is bound or to which any of the material
property or assets of the Company is subject.

(g)        Disclosure Documents.  For the two years preceding the date hereof,
 the Company has filed, on a timely basis or has received a valid extension as
of such time of filing and has thereafter made such filings prior to the
expiration of any such extension, all reports, schedules, forms, statements and
other documents required to be filed by the Company with the Commission under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), and the Company has paid all fees and assessments
due and payable in connection with the SEC Reports.  As of their respective
dates, the SEC Reports complied in all material respects with all statutes and
applicable rules and regulations of the Commission, including the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) or, to the extent applicable, the







--------------------------------------------------------------------------------

 



International Financial Reporting Standards (“IFRS”), applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or IFRS, as
applicable, and fairly present in all material respects the financial position
of the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.    

(h)       Absence of Certain Events and Changes.  Except as otherwise disclosed
in the SEC Reports, since the date of the Company’s Quarterly Report on Form
10-Q for the quarter ended on September 30, 2016: (i) the Company has conducted
its business in the ordinary course consistent with past practice, (ii) there
has not been any event, change or development which, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect, (iii) the Company has not incurred any material liabilities (contingent
or otherwise) other than expenses incurred in the ordinary course of business
consistent with past practice, (iv) the Company has not altered its method of
accounting in any material respect, and (v) the Company has not declared or made
any dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock.

(i)        Intellectual Property.  Except as otherwise disclosed by the Company
in writing to the Purchaser on or before the date hereof, the Company owns, or
has the right pursuant to a valid, written license agreement to use and exploit,
all Intellectual Property used in or necessary for the conduct of the business
of the Company and that is material to the business of the Company as conducted
as of the Closing (the “Company Intellectual Property”). To the knowledge of the
Company, (i) all issued patents and registered trademarks that are Company
Intellectual Property and that are owned by the Company are valid and
enforceable and are currently in compliance with formal legal requirements
(including without limitation, as applicable, payment of filing, examination and
maintenance fees, proofs of working or use, timely post registration filing of
affidavits of use and incontestability and renewal applications), and (ii) there
is no existing infringement or misappropriation by another Person of any of the
Company Intellectual Property.  Except as disclosed in the SEC Reports, since
January 1, 2014, no claims have been asserted by a third party in writing
(a) alleging that the conduct of the business of the Company has infringed or
misappropriated any Intellectual Property rights of such third party, or (b)
challenging or questioning the validity or effectiveness of any Intellectual
Property right of the Company, and, to the Company’s knowledge, there is no
valid basis for any such claim.  No loss or early expiration of any of the
Company’s material Intellectual Property is pending, or, to the Company’s
knowledge, threatened.  The Company has taken reasonable steps in accordance
with standard industry practices to protect its rights in the Company
Intellectual Property and at all times has maintained the confidentiality of all
information used in connection with the business that constitutes or constituted
a trade secret of the Company.  

(j)        Compliance.  The Company has all material permits, licenses,
franchises, authorizations, orders and approvals of (collectively, “Permits”),
and has made all filings,







--------------------------------------------------------------------------------

 



applications and registrations with, governmental entities that are required in
order to permit the Company to own or lease its properties and assets and to
carry on its business as presently conducted.  Neither the sale of the Shares
hereunder nor the performance of the Company’s other obligations under this
Agreement will result in the suspension, revocation, impairment, forfeiture or
nonrenewal of any Permit applicable to the Company, its businesses or operations
or any of its assets or properties.    The Company has complied and is in
compliance in all material respects with all Permits, statutes, laws,
regulations, rules, judgments, orders and decrees of all governmental entities
applicable to it that relate to its business, including but not limited to
compliance with the FCPA and any applicable similar laws in foreign
jurisdictions in which the Company is currently, or has previously, conducted
its business.  The Company has not received any notice alleging noncompliance,
and, to the knowledge of the Company,  the Company is not under investigation
with respect to, or threatened to be charged with, any material violation of any
applicable statutes, laws, regulations, rules, judgments, orders or decrees of
any governmental entities.  The Company has not received any notice of
proceedings relating to the revocation or modification of any Permit. No Permit
is subject to termination as a result of the execution of this Agreement or
consummation of the transactions contemplated hereby. Except as disclosed in the
SEC Reports, since January 1, 2014, the Company has not entered into or been
subject to any judgment, consent decree, compliance order or administrative
order with respect to any aspect of the business, affairs, properties or assets
of the Company or received any formal or informal complaint or claim from any
regulatory agency with respect to any aspect of the business, affairs,
properties or assets of the Company.

(k)       Valid Issuance of Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company, and, based in part on the representations of Purchaser in Section 3.2
of this Agreement, will be issued in compliance with all applicable federal and
state securities laws.  Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Shares for sale
only to the Purchaser.

(l)        Governmental Consents.  No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for notices required or permitted to be filed with
certain state and federal securities commissions, which notices will be filed on
a timely basis.

(m)      No Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by the
Company.

(n)       No Undisclosed Liabilities. The Company does not have any liabilities
(contingent or otherwise), except for (i) liabilities reflected or reserved
against in financial statements of the Company (or otherwise disclosed in the
accompanying footnotes) included in the SEC Reports filed with the Commission
prior to the date of this Agreement,







--------------------------------------------------------------------------------

 



(ii) liabilities incurred in the ordinary course of business or otherwise
disclosed in SEC Reports subsequent to the period covered by the Company’s
Quarterly Report on Form 10-Q for the quarter ended on September 30, 2016 and
(iii) liabilities that have not been and would not reasonably be expected to be
material. 

(o)       Internal Controls.  The Company has implemented and maintains a system
of internal control over financial reporting (as required by Rule 13a-15(a)
under the Exchange Act) that is designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
consolidated financial statements for external purposes, and, to the knowledge
of the Company, such system of internal control over financial reporting is
effective. For purposes of this Section 3.1(o), “knowledge of the Company” means
the actual knowledge of the Chief Executive Officer and the Vice President,
Finance of the Company. The Company has implemented and maintains disclosure
controls and procedures (as required by Rule 13a-15(a) of the Exchange Act) that
are designed to ensure that information required to be disclosed by the Company
in the reports it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the timeframes specified by the
Commission’s rules and forms (and such disclosure controls and procedures are
effective), and has disclosed, based on its most recent evaluation of its system
of internal control over financial reporting prior to the date of this
Agreement, to the Company’s outside auditors and the audit committee of the
Company Board (i) any significant deficiencies and material weaknesses known to
it in the design or operation of its internal control over financial reporting
(as defined in Rule 13a-15(f) of the Exchange Act) that would reasonably be
expected to adversely affect the Company’s ability to record, process, summarize
and report financial information and (ii) any fraud known to it, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

(p)       Company Not An “Investment Company.”  The Company has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Company is not, and immediately after
receipt of payment for the Shares will not be, an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act.

(q)       Solvency.   The Company has not: (i) made a general assignment for the
benefit of creditors; (ii) filed any voluntary petition in bankruptcy
or suffered the filing of any involuntary petition by its creditors; (iii)
suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets; (iv) suffered the attachment or other judicial
seizure of all, or substantially all, of its assets; (v) admitted in writing its
inability to pay its debts as they come due; or (vi) made an offer of
settlement, extension or composition to its creditors generally.

(r)        No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause this offering of
the Shares to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provisions,







--------------------------------------------------------------------------------

 



including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated.

(s)        Whistleblowers.  To the knowledge of the Company, as of the date
hereof, no employee of the Company or its subsidiaries has provided since
January 1, 2014 or is providing information to any law enforcement agency
regarding the violation of any applicable Law of the type described in Section
806 of the Sarbanes-Oxley Act by the Company or its Subsidiaries.  Neither the
Company nor its Subsidiaries have discharged, demoted or suspended an employee
of the Company or its Subsidiaries in the terms and conditions of employment
because of any lawful act of such employee described in Section 806 of the
Sarbanes-Oxley Act.

(t)        Takeover Laws.  The Board of Directors has taken all action necessary
to render inapplicable to Purchaser the restrictions on “business combinations”
set forth in Section 203 of the Delaware General Corporation Law and, to the
knowledge of the Company, any similar “moratorium,” “control share,” “fair
price,” “takeover” or “interested stockholder” law applicable to transactions
between Purchaser and the Company.

3.2        Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to the Company as of the date hereof (unless
specifically made as of another date, in which case as of such other date) as
follows:

(a)       Legal Power.  Purchaser has the requisite corporate power to enter
into this Agreement and to carry out and perform its obligations hereunder.

(b)       Due Execution.  This Agreement has been duly authorized, executed and
delivered by Purchaser, and, upon due execution and delivery by the Company,
will constitute a valid and legally binding obligation of Purchaser,
 enforceable against Purchaser in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by equitable principles.

(c)       Ownership.  As of the date of this Agreement and immediately prior to
the Closing, Purchaser and its controlled Affiliates beneficially own (as set
forth in Rule 13d-3 promulgated under the Exchange Act) 7,763,968 shares of
Common Stock.

(d)       Investment Representations.  In connection with the offer, purchase
and sale of the Shares, Purchaser makes the following representations:

(i)       Purchaser is acquiring the Shares for its own account for the purpose
of investment and not with a view to or for sale in connection with any
distribution thereof, and has no present intention to effect, or any present or
contemplated plan, agreement, undertaking, arrangement, obligation,
indebtedness, or commitment providing for, any distribution of the Shares.







--------------------------------------------------------------------------------

 



(ii)      Purchaser has carefully reviewed the representations concerning the
Company contained in this Agreement and has made detailed inquiry concerning the
Company, its business and its personnel.

(iii)     Purchaser understands that the Shares have not been registered under
the Securities Act or any applicable state securities laws and, consequently,
Purchaser may have to bear the risk of owning the Shares for an indefinite
period of time because the Shares may not be transferred unless (x) the resale
of the Shares is registered pursuant to an effective registration statement
under the Securities Act in accordance with the terms and conditions set forth
in Section 4.1 hereof; (y) Purchaser has delivered to the Company an opinion of
counsel (in form, substance and scope customary for opinions of counsel in
comparable transactions) to the effect that the Shares to be sold or transferred
may be sold or transferred pursuant to an exemption from such registration; or
(z) the Shares are sold or transferred pursuant to Rule 144.

(iv)     Purchaser has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares to be purchased hereunder.

(v)      Purchaser is an “accredited investor” as defined in Rule 501(a) of the
rules and regulations promulgated under the Securities Act. 

(e)       Certain Fees.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by
Purchaser. 

(f)        Legends.  In connection with the issuance and sale of the Shares,
Purchaser  understands that each of the Shares, whether certificated or in
book-entry form, will be endorsed with the following legend:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.”

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect Purchaser’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in the Amendment to Collaboration
Agreement or any other document or instrument executed and/or delivered in
connection with this Agreement or the Amendment to Collaboration Agreement or
the consummation of the transactions contemplated hereby.







--------------------------------------------------------------------------------

 



ARTICLE IV.
REGISTRATION RIGHTS

4.1        Registration of the Shares.  The Company shall file with the
Commission, on or before the date that is 90 days prior to the first anniversary
of the Closing Date, a Registration Statement covering the resale of the Shares
to the public by Purchaser.  The Company shall use commercially reasonable
efforts to cause the Registration Statement covering the Shares to be declared
effective by the Commission by the first anniversary of the Closing Date.  The
Company shall cause such Registration Statement to remain effective under the
Securities Act until all Shares covered by such Registration Statement have been
sold or may be sold without volume restrictions pursuant to Rule 144.  The
Company shall promptly notify Purchaser of the effectiveness of such
Registration Statement after the Company confirms effectiveness with the
Commission.  The Company hereby covenants and agrees to use reasonable
commercial efforts to maintain its eligibility to make filings with the
Commission on Form S-3 until one or more registrations statements covering the
resale of all of the Shares shall have been filed with, and declared effective
by, the Commission pursuant to the terms and conditions of this Agreement.

4.2        Registration Covenant. Purchaser covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of the Shares pursuant to a
Registration Statement.  The Company shall comply in all material respects with
all applicable rules and regulations of the Commission applicable to the filing
of a Registration Statement.

4.3        Registration Procedures.

(a)       In connection with the filing by the Company of a Registration
Statement covering the Shares, the Company shall furnish to Purchaser (i) a copy
of the prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act and (ii) such other documents as Purchaser
may reasonably request, in order to facilitate the public sale or other
disposition of the Shares.

(b)       The Company shall use commercially reasonable efforts to register or
qualify the Shares covered by a Registration Statement under the securities laws
of each state of the United States as Purchaser shall reasonably request;
provided, however, that the Company shall not be required in connection with
this subsection (b) to qualify as a foreign corporation or execute a general
consent to service of process in any jurisdiction.

(c)       If the Company has delivered preliminary or final prospectuses to
Purchaser and after having done so the prospectus is amended or supplemented to
comply with the requirements of the Securities Act, the Company shall promptly
notify Purchaser and, if requested by the Company, Purchaser shall immediately
cease making offers or sales of the Shares covered by a Registration Statement
and return all prospectuses to the Company.  The Company shall promptly provide
Purchaser with revised or supplemented prospectuses and, following receipt of
the revised or supplemented prospectuses, Purchaser shall be free to resume
making offers and sales of the Shares under such Registration Statement.







--------------------------------------------------------------------------------

 



(d)       The Company shall be entitled to include in a Registration Statement
the shares of Common Stock held by other shareholders of the Company, provided
such other shares of Common Stock are excluded first from such Registration
Statement in order to comply with any applicable laws or request from any
governmental entity or Nasdaq, or in the case of an underwritten offering, in
order to comply with a cutback request of any underwriter.

(e)       The Company shall pay all expenses incurred in connection with the
preparation and filing of such Registration Statement pursuant to this Article
4, including all registration and filing fees and printer, legal and accounting
fees related thereto but excluding (i) any brokerage fees, selling commissions
or underwriting discounts incurred by Purchaser in connection with sales under
any Registration Statement covering the Shares and (ii) the fees and expenses of
counsel retained by Purchaser.

(f)       The Company shall use commercially reasonable efforts to avoid the
issuance of any order suspending the effectiveness of a Registration Statement,
or any suspension of the qualifications (or exemption from qualification) of any
of the Shares covered by a Registration Statement for sale in any
jurisdiction.  The Company shall advise Purchaser promptly after it shall
receive notice of any stop order or issuance of any order by the Commission
delaying or suspending the effectiveness of a Registration Statement covering
the Shares or of the initiation of any proceeding for that purpose, and it will
promptly use commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued.

4.4        Registration Confidentiality.  Purchaser agrees to treat as
confidential (unless otherwise publicly disclosed by the Company or a third
party not to the knowledge of Purchaser in breach of an agreement of
confidentiality with the Company) any written notice from the Company regarding
the Company’s plans to file a Registration Statement and shall not disclose such
information to any other person, or use such information, except as is necessary
to exercise its rights under this Agreement.

4.5        Indemnification. 

(a)       The Company agrees to indemnify and hold harmless Purchaser and each
other person, if any, who controls Purchaser within the meaning of the
Securities Act or Exchange Act from and against any losses, claims, damages or
liabilities to which Purchaser or controlling person may become subject (under
the Securities Act, the Exchange Act, state securities or “Blue Sky” laws or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon any untrue
statement of a material fact contained in any Registration Statement covering
the Shares or in any preliminary prospectus or final prospectus contained in
such Registration Statement, or any amendment or supplement to such Registration
Statement, or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the Company will reimburse Purchaser or controlling person for any
reasonable legal or other expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim, or
preparing to defend any such action, proceeding or claim;







--------------------------------------------------------------------------------

 



provided, however, that the Company shall not be liable in any such case to the
extent that such loss, claim, damage or liability arises out of, or is based
upon, an untrue statement made in such Registration Statement, preliminary
prospectus or prospectus, or any amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
Purchaser or controlling person specifically for use in the preparation thereof
or any statement or omission in any prospectus that is corrected in any
subsequent prospectus that was delivered to Purchaser prior to the pertinent
sale or sales by Purchaser.

(b)       Purchaser agrees to indemnify and hold harmless the Company and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company, from and against any losses, claims, damages
or liabilities to which the Company or any officer, director or controlling
person may become subject (under the Securities Act, the Exchange Act, state
securities or “Blue Sky” laws or otherwise), insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of, or are based upon any untrue statement of a material fact contained in any
Registration Statement covering the Shares or in any preliminary prospectus,
final prospectus contained in such Registration Statement, or any amendment or
supplement to such Registration Statement or the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, if such untrue statement or omission was made
in reliance upon and in conformity with written information furnished by or on
behalf of Purchaser specifically for use in preparation of the Registration
Statement, prospectus, amendment or supplement and Purchaser will reimburse the
Company, or such officer, director or controlling person, as the case may be,
for any legal or other expenses reasonably incurred in investigating, defending
or preparing to defend any such action, proceeding or claim; provided, however,
that Purchaser’s obligation to indemnify the Company shall be limited to the
Purchase Price.

(c)       Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 4.5, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 4.5 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action).  Subject to the provisions hereinafter stated, in case any
such action shall be brought against an indemnified person, the indemnifying
person shall be entitled to participate therein, and, to the extent that it
shall elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, shall be entitled to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified person.  After notice from the indemnifying person to such
indemnified person of its election to assume the defense thereof, such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in







--------------------------------------------------------------------------------

 



the opinion of counsel to the indemnified person, for the same counsel to
represent both the indemnified person and such indemnifying person or any
Affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties.  In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided,
however, that such consent shall not be unreasonably withheld.  No indemnifying
person shall, without the prior written consent of the indemnified person,
effect any settlement of any pending or threatened proceeding in respect of
which any indemnified person is or could have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.

(d)       If the indemnification provided for in this Section 4.5 is unavailable
to or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and Purchaser on the other hand, in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations.  The relative fault shall
be determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or Purchaser on the other hand and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement.  The Company and Purchaser agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to above in
this subsection (d).  The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this subsection (d), Purchaser shall
not be required to contribute any amount in excess of the amount by which the
net amount received by Purchaser from the sale of the Shares to which such loss
relates exceeds the amount of any damages which Purchaser has otherwise been
required to pay by reason of such untrue statement.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(e)       The rights and obligations of the Company and Purchaser under this
Section 4.5 shall survive the termination of this Agreement.







--------------------------------------------------------------------------------

 



ARTICLE V.

COVENANTS AND ADDITIONAL AGREEMENTS

5.1        Stock Ownership Governance.

(a)       Lock-Up Period.   Excluding any transfers of Shares between Purchaser
and any of its Affiliates, during the twelve (12) month period beginning on the
Closing Date and ending on the first anniversary thereof (the “Lock-Up Period”),
Purchaser shall not, and shall not cause any other holder of the Shares to,
without the prior written consent of the Company, sell, contract to sell, pledge
or otherwise dispose of, directly or indirectly, any Shares or enter into a
transaction which would have the same effect.

(b)       Market Stand-Off Agreement.   During the Lock-Up Period, Purchaser
agrees that in connection with any registration of the Company’s securities
that, upon the request of the Company or the underwriters managing any
underwritten offering of the Company’s securities, Purchaser will not sell, make
any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any Shares without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time within the Lock-Up
Period from the effective date of such registration as the Company or the
underwriters may specify.

(c)       Remedies.   Without prejudice to the rights and remedies otherwise
available to the parties, the Company shall be entitled to equitable relief by
way of injunction if Purchaser or any other holder of the Shares breaches or
threatens to breach any of the provisions of this Section 5.1.

(d)       Voting.   During the eighteen (18) month period beginning on the
Closing Date, Purchaser shall vote, or cause to be voted, all shares of Common
Stock then beneficially owned by Purchaser, in accordance with the
recommendation of the Board of Directors on any matters presented to the
Company’s stockholders with respect to any of the Company’s equity incentive
plans or compensation matters that, in each case, apply to employees of the
Company generally.

5.2        Non-Public Information.  Except as contemplated by the Amendment to
Collaboration Agreement, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf will provide Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

5.3        Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital purposes and shall not use such
proceeds: (a) for the redemption of any Common Stock or Common Stock
Equivalents, (b) for the settlement of any outstanding litigation or (c) in
violation of FCPA or regulations of the Office of Foreign Assets Control of the
U.S. Treasury Department.







--------------------------------------------------------------------------------

 



5.4        Listing of Common Stock, No Integrated Offerings. The Company shall
take no action designed to, or which to the knowledge of the Company is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act.  The Company hereby agrees to use commercially reasonable
efforts to maintain the listing of the Common Stock, including the Shares, on
Nasdaq.  The Company further agrees, if the Company applies to have the Common
Stock traded on any other trading market, it will include in such application
all of the Shares, and will take such other action as is necessary to cause all
of the Shares to be listed on such other trading market as promptly as
possible.  The Company will take all action reasonably necessary to continue the
listing and trading of its Common Stock, including the Shares, on Nasdaq and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of Nasdaq.  The Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq National Market nor has the Company
received in the past twelve (12) months any notification that the Commission or
the NASD is contemplating terminating such registration or listing. The Company
currently meets the continuing eligibility requirements for listing on Nasdaq.
The Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company. The Company
agrees to file with the Commission in a timely manner all reports and other
filings required of the Company under the Securities Act and the Exchange
Act.  The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the Shares in
a manner that would require the registration under the Securities Act of the
sale of the Shares to the Purchaser or that would be integrated with the offer
or sale of the Shares for purposes of the rules and regulations of Nasdaq.

ARTICLE VI.

MISCELLANEOUS

6.1        Publicity.  The Parties shall issue a press release, in the form
attached as Exhibit B, within one (1) Business Day after the date hereof, to
announce the execution of this Agreement and describe the material financial and
operational terms of this Agreement.  Except as required by judicial order or
applicable Law, or as set forth below, neither Party shall make any public
announcement concerning this Agreement without the prior written consent of the
other Party, which consent shall not be unreasonably withheld or delayed.  The
Party preparing any such public announcement shall provide the other Party with
a draft thereof at least three (3) Business Days prior to the date on which such
Party would like to make the public announcement.  Neither Party shall use the
name, trademark, trade name or logo of the other Party or its employees, in any
publicity or news release relating to this Agreement or its subject matter,
without the prior express written permission of the other Party. Notwithstanding
the terms of this Section 6.1, either Party shall be permitted to disclose the
existence and terms of this Agreement to the extent required, based on the
advice of such Party’s legal counsel, to comply with applicable Laws, including
the rules and regulations promulgated by the Commission or any other
governmental authority.  Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof







--------------------------------------------------------------------------------

 



pursuant to this Section 6.1, the Parties will consult with one another on the
terms of this Agreement for which confidential treatment will be sought in
making any such disclosure.  If a Party wishes to disclose this Agreement or any
of the terms hereof in accordance with this Section 6.1, such Party agrees, at
its own expense, to seek confidential treatment of the portions of this
Agreement or such terms as may be reasonably requested by the other Party;
provided that the disclosing Party shall always be entitled to comply with legal
requirements, including the requirements of the Commission.  Either Party may
also disclose the existence and terms of this Agreement in confidence to its
attorneys and advisors, and to potential acquirors (and their respective
professional advisors), in connection with a potential merger, acquisition or
reorganization and to existing and potential investors or lenders of such Party,
as a part of their due diligence investigations, or to existing and potential
sublicensees or to permitted sublicensees and assignees, in each case under an
agreement to keep the terms of this Agreement confidential under terms of
confidentiality and non-use substantially no less rigorous than the terms
contained in this Agreement and to use such information solely for the purpose
permitted pursuant to this Section 6.1.

For purposes of clarity, either Party may issue a press release or public
announcement or make such other disclosure if the content of such press release,
public announcement or disclosure has previously been made public other than
through a breach of this Agreement by the issuing Party or its Affiliates.

6.2        Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by Purchaser), stamp taxes and other taxes and duties levied in
connection with the delivery of any Shares to Purchaser.

6.3        Entire Agreement.  This Agreement, together with the exhibits and
schedules hereto, contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Agreement.

6.4        Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth below at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth below
on a day that is not a Trading Day or later than 5:30 p.m. (New York City time)
on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth
below:







--------------------------------------------------------------------------------

 



If to the Company:

Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421-7305, USA

Attention:  General Counsel

Facsimile:  (781) 674-4200

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199, USA

Attention:  Zachary R. Blume

Facsimile:  (617) 951-7050

If to Purchaser:

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, Delaware 19803, USA

Attention:  General Counsel

Facsimile: (302) 425-2707

with a copy to:

Sullivan & Cromwell LLP

125 Broad St.

New York, New York 10004, USA

Attention: Matthew G. Hurd and Krishna Veeraraghavan

Facsimile: (212) 291-9076

6.5       Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by the
Company and Purchaser.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

6.6       Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

6.7       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Purchaser (other than by
merger).  Purchaser may assign any or all of its rights under this Agreement to
any Person to whom Purchaser assigns or transfers any Shares, provided that such







--------------------------------------------------------------------------------

 



transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of this Agreement that apply to “Purchaser.”

6.8       No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5.

6.9       Governing Law.  This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of Delaware, USA,
including all matters of construction, validity and performance, in each case
without reference to any conflict of law rules that might lead to the
application of the laws of any other jurisdiction.

6.10     Survival of Representation and Warranties.  The representations and
warranties contained herein shall survive the Closing and the delivery of the
Shares.

6.11     Execution in Counterparts.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

6.12     Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

6.13     Replacement of Securities.  If any certificate or instrument evidencing
any of the Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Shares.

6.14     Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Purchaser and
the Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in







--------------------------------------------------------------------------------

 



this Agreement and hereby agree to waive and not to assert in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.15     Saturdays, Sundays, Holidays, etc.    If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

6.16     Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto. In addition,
each and every reference to share prices and shares of Common Stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.

6.17     WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY. 

 

(Signature Pages Follow)







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

AGENUs inc.

 

 

 

 

 

By:

/s/ Karen H. Valentine

 

 

Name: Karen H. Valentine

 

 

Title: Chief Legal Officer & General Counsel

 

 

 

 

 

incyte corporation 

 

 

 

 

 

 

By:

/s/ Hervé Hoppenot

 

 

Name: Hervé Hoppenot

 

 

Title:   President and Chief Executive Officer

 

 







--------------------------------------------------------------------------------

 



Exhibit A

Form of Opinion of Company Counsel







--------------------------------------------------------------------------------

 



Exhibit B

Press Release



--------------------------------------------------------------------------------